COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER ON MOTION FOR
                             REHEARING EN BANC




Case number: 01-17-00846-CV

Style:       Jose Gregorio Sandoval v. DISA, Inc; DISA Global Solutions, Inc.

Type of motion:    Rehearing en banc

Party filing motion:     Appellant

The en banc Court having voted unanimously against rehearing en banc, it is
ordered that the motion for rehearing en banc is denied. All other pending motions
are dismissed as moot.




Judge’s signature: __/s/ Gordon Goodman______
                   Justice Goodman
                   Acting for the Court

Before: Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman, Landau,
Hightower, and Countiss.


Date: December 10, 2019